DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leinweber et al., US Patent Application Publication No. 2007/0100002 (hereinafter referred to as Leinweber) in view of Khandekar et al. US Patent Application Publication No. 2014/0224495 (hereinafter referred to as Khandekar).  
Regarding claims 1-11, Leinweber discloses in the abstract, the use of alkoxylated dendrimers for breaking oil/water emulsions. The alkoxylated dendrimers have a molecular weight of from 2400 to 100 000 g/mol and have been alkoxylated with C2-C4-alkylene oxide groups or a mixture of such alkylene oxide groups such that the alkoxylated dendrimer has a degree of alkoxylation of from 1 to 100 alkylene oxide units per free OH group. The alkoxylated dendrimers are added to the oil/water emulsions in amounts of from 0.0001 to 5% by weight, based on the oil content of the emulsion to be demulsified.  
Leinweber discloses in paragraph 0006, the varying properties (e.g. asphaltene, paraffin and salt content, chemical composition of the natural emulsifiers) and proportions of water in different crude oils make it imperative to further develop the existing petroleum demulsifiers. In particular, a low concentration and broad applicability of the petroleum demulsifiers to be used as well as the higher effectiveness which is to be strived for is of prime importance from an economic and ecological point of view.
Leinweber discloses the branched aliphatic compound is an alkoxylated dendrimer having the formula represented below (see page 3, paragraph 0017):

    PNG
    media_image1.png
    541
    836
    media_image1.png
    Greyscale

Leinweber discloses in paragraph 0014, the star-shaped monodisperse dendrimers are alkoxylated with a polyether comprising one or more C2-C4-alkylene oxides, preferably ethylene oxide (EO) or propylene oxide (PO). The alkoxylation takes place at the free OH groups of the dendrimers.
Leinweber discloses in paragraphs 0020 and 0021, the branched aliphatic compound grafted with a polyether is a crosslinked branched aliphatic compound formed by using a crosslinker selected from an epoxide, an isocyanate, a carboxylic acid, an acyl halide, an aldehyde, a nitrile, a halide, an ester, an anhydride, an alcohol, an amide, and combinations thereof.
Leinweber discloses in paragraphs 0001, 0002 and 0040, the stream containing a mixture of oil and water is crude oil.  
It is to be noted, Leinweber is silent to the teaching that the aliphatic compound is used as a drag reducing agent as recited in claim 1.  
However, it is known in the art to add an aliphatic compound crosslinked with a polymer is used in order to improve flowability, as taught by Kundu.
Khandekar discloses in the abstract, disclosed herein is a fluid flow improver comprising a branched dendritic core comprising a first quaternary carbon center bonded to four second carbon atoms, wherein at least three of the four second carbon atoms are individually bonded to one or more chain extender ligands to produce the branched dendritic core, wherein the branched dendritic core has greater than or equal to about 16 terminal hydroxyl groups, and wherein at least one of the terminal hydroxyl groups is esterified with at least one carboxylic acid moiety comprising from 6 to 30 carbon atoms. Methods of inhibiting deposition of paraffin and reducing pour point temperature of a hydrocarbon fluid are also disclosed.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

Regarding claims 12-20, see discussion above.  

Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 10-11 and 21-30 of co-pending application No. 16/938,709. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '709 application discloses the same limitations as does the instant application except the properties possessed by the compound/fluid as a whole.  Which would have been inherent to the compound that is recited in both sets of claims and obvious in light of the disclosures to Leinweber and Khandekar which are discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771